DETAILED ACTION
	This is a non-final rejection in response to application filed 5/28/20. Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieuwen et al.  (US 2005/0056024).
	Regarding independent claim 1, Lieuwen teaches a method for detecting blowout precursors in at least one gas turbine combustor, comprising receiving combustion dynamics acoustic data [0078] measured by an acoustic measuring device 130 associated with the combustor 110 in real time; performing wavelet analysis on the acoustic data [0019] using a simplified Mexican Hat wavelet transform analysis [0114-0115]; and determining the existence of a blowout precursor based at least in part on the wavelet analysis [0114].
Regarding dependent claim 6, Lieuwen teaches a system for acoustic detection of blowout precursors in at least one gas turbine combustor comprising an acoustic measuring device 130 in communication with the combustor 110, wherein the acoustic measuring device generates signals indicative of acoustic combustion dynamics in the combustor in real time [0009]; and a blowout precursor monitoring unit 120 that receives the acoustic signals [0076-0079] and performs a simplified Mexican Hat wavelet transform analysis [0114-0115] to detect the existence of a blowout precursor [0079].
	Regarding dependent claim 7, Lieuwen teaches further comprising a combustion controller 140 configured to control at least one parameter of the operation [0089] of the combustor based at least in part on detection of a blowout precursor by the blowout precursor monitoring unit 120.

Regarding dependent claim 8, Lieuwen teaches wherein the combustion controller [0089] is configured to generate at least one control signal upon detection of a blowout precursor to adjust a fuel-air ratio of fuel and air supplied to the combustor associated with the blowout precursor [0089].
Regarding dependent claim 13, Lieuwen teaches wherein the blowout precursor monitoring unit 120, upon detection of a blowout precursor, sends an alarm signal to an electronic device and/or sends a signal indicating the detection of the blowout precursor [0089] to a combustion controller 140.
Regarding independent claim 14, Lieuwen teaches a non-transitory computer-readable storage medium  [0080] on which is encoded executable program code for performing a method for detecting blowout precursors in at least one gas turbine combustor comprising, receiving combustion dynamics acoustic data [0078] measured by an acoustic measuring device 130 associated with the combustor 110 in real time; performing wavelet analysis on the acoustic data [0019 ]using a simplified Mexican Hat wavelet transform analysis [0114-0115]; and determining the existence of a blowout precursor based at least in part on the wavelet analysis [0114]. 

Allowable Subject Matter
Claims 2-5, 9-12,15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent claims indicated as objected to are allowable for including subject matter that would not have been obvious in combination with Lieuwen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0356349, US 2006/0201158, US 2006/0137353.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741